Citation Nr: 1140934	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 1945 and from March 1951 to March 1952.  He died in December 2005.  The appellant is his surviving spouse.  

This matter is on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  After the appellant appealed this decision, the Board denied service connection for entitlement to service connection for the cause of the Veteran's death in an April 2010 decision.  However, the appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court) where, in October 2010, it vacated the Board's decision and remanded the case for additional development.  

In April 2011, and in response to the Court's remand, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The VHA opinion has also been provided to the Veteran, and he was afforded 60 days to provide additional argument or evidence.  The Veteran responded by submitting additional evidence, for which he waived RO review, and the appeal is now ready for disposition.  

The Veteran testified before the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1. The Veteran's death certificate shows that he died in December 2005, and that the immediate cause of death was listed as arteriosclerotic cardiovascular disease with diabetes mellitus as another significant condition.

2.  At the time of his death, the Veteran was service connected for PTSD (70 percent disabling), residuals of a traumatic brain injury (TBI) (50 percent), bilateral otitis media (10 percent), a scar on the left hand (0 percent) and residuals of a superficial shell fragment wound to the back (0 percent).  

3.  The Veteran's PTSD materially and substantially aggravated the cardiovascular disease that ultimately led to his death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected. That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Veteran served on active duty from July 1942 to November 1945 and again from March 1951 to March 1952.  He died in December 2005 at the age of 81.  According to his death certificate, the primary cause of death was arteriosclerotic cardiovascular disease.  Diabetes mellitus was also listed as a condition contributing to death.   At the time of his death, the Veteran was service connected for PTSD (70 percent disabling), residuals of a TBI (50 percent), bilateral otitis media (10 percent), a scar on the left hand (0 percent) and residuals of a superficial shell fragment wound to the back (0 percent).  It is the appellant's primary contention that the Veteran's coronary artery disease was attributable at least in part to his service-connected PTSD and, as it ultimately caused his death, it should be service-connected as well.  

As was noted above, this appeal has a significant procedural history since the time it was originally denied in January 2006.  Notably, after the Veteran appealed the January 2006 rating action, the Board issued a decision in April 2010 that denied the claim.  The Board heavily relied on an August 2009 VA medical opinion that concluded that there was no relationship between the Veteran's PTSD and the cardiovascular disease that resulted in his death.  The Court vacated the Board's decision and remanded for further development.  In the Court's October 2010 Joint Motion for Remand, it was noted that the August 2009 opinion provided by a VA cardiologist did not address medical literature available on a VA website indicating a possible relationship between PTSD and cardiovascular disorders.  See http://www.ptsd.va.gov/ professional/pages/ptsd-physical-health.asp (October 23, 2011).  The Board returned the claims file to the VA cardiologist in order to address this medical literature.  

In April 2011, the VA cardiologist provided the requested addendum opinion.  He indicated that he had reexamined the Veteran's claims file as well as reviewed the above noted study.  He described the study as being speculative nature.  The VA examiner referenced and discussed several treatise/studies pertaining to the physiological effects of stress, particularly on the cardiovascular system.  He also cited to the findings made by R.S.F., MD, in February 2011, which had been submitted in support of the appellant's claim.  He stated that the data was simply too inconclusive to establish a link between the Veteran's PTSD and his cardiovascular disease.   He believed the Veteran's cardiovascular disorder were more likely the result of other factors such advanced age (81), hypertension, diabetes mellitus, and hyperlipidemia.  Based on the totality of this evidence, the examiner determined that there was no evidence proving causality between the symptoms of the Veteran's PTSD and his cardiovascular disease.  

However, in support of her appeal, the appellant, through counsel, also submitted two new opinions from private physicians.  Both concluded that the Veteran's cardiovascular disease is attributable to his service-connected PTSD.  Specifically, the evidence includes an opinion provided by a private physician specializing in occupational medicine (Dr. R.S.F.) in February 2011.  There, after a review of the Veteran's relevant medical history, this physician concluded that it was "more probable than not" that the Veteran's PTSD aggravated or accelerated his cardiac disorder, thus contributing to his hypertension as well as the worsening of his atherosclerosis.  This physician explained that psychiatric stressors generate an increased adrenaline output which, in turn, causes the heart to work harder and causes the blood vessels to constrict.  He also noted that this is why physicians recommend lifestyle changes and reductions in stress before prescribing medications for hypertension, high cholesterol and angina.  

The evidence also includes an August 2011 private opinion from by a physician specializing in cardiology.  This physician observed that a "number of studies have found an association between [PTSD] and altered cardiovascular health."  In support of this finding, he specifically references a number of medical publications discussing the relationship between PTSD and physical health disorders.  For example, he pointed out that "people with myocardial infarction reported higher prevalence of four stress factors," including stressful life events.  Citing Annika Rosengren et al., The INTERHEART Study, 364 Lancet 953 (2004).  He also referred to a very recent study which concluded that PTSD is associated with the presence and severity of coronary atherosclerosis and predicts mortality independent of age, gender and conventional risk factors such as hypertension, cholesterol, diabetes, smoking and diabetes.  Citing Naser Ahmadi, MD, et al., Post-traumatic Stress Disorder, Coronary Atherosclerosis, and Mortality, 108 Am. J. of Cardiology 29 (2011).  He indicated that the studies discussed and cited by the VA examiner were "older" studies, and that the most recent evidence was far more supportive of establishing a link between PTSD and cardiovascular disease.  Therefore, he opined that it was more likely than not that the Veteran's PTSD contributed to his arteriosclerotic cardiovascular disease.

The Board notes that the evidence is not completely in the appellant's favor.  Specifically, in the April 2011 addendum opinion, the VA cardiologist noted that the Veteran twice underwent angioplasties in 1994 and 1995, and also underwent a quadruple bypass in 1997.  These procedures notwithstanding, stress tests in May 2001 and October 2004 did not indicate ischemia.  Given this information, the VA cardiologist reasoned that if the Veteran's PTSD had affected his coronary artery disease, it "would have worsened at a rate higher than expected for age and comorbidity, not stabilized."  

The Board notes that the stress tests referenced by the VA cardiologist are significant, as they appear to contradict the primary cause of death listed on the Veteran's death certificate.  However, the private opinions in this case are clearly based on a thorough understanding of the Veteran's health situation prior to his death.  Moreover, their opinions regarding the relationship between PTSD and cardiovascular disorders are well supported by accepted medical literature.  

Thus, the negative opinion provided by the VA cardiologist notwithstanding, the Board concludes that the competent evidence supports entitlement to service connection, or the evidence is at least in equipoise.  Specifically, as the symptoms of the Veteran's PTSD (stress) have been found to materially and substantially aggravate to the cardiovascular that ultimately led to his demise, service connection for the cause of the Veteran's death is granted




ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


